            Case 19-80064-TLS           Doc 1747 Filed 07/29/19 Entered 07/29/19 08:43:16                         Desc
                                             Main Document Page 1 of 2
                                                                                                                    hrgtrl (09/14)
                                         UNITED STATES BANKRUPTCY COURT
                                                  District of Nebraska


    In
    Re:
            Specialty Retail Shops Holding Corp.                  Bankruptcy Proceeding No. 19−80064−TLS
                                                                  Chapter 11
            Debtor(s)
                                                                  Judge: Thomas L. Saladino



                                                  NOTICE OF TRIAL DATE



         An evidentiary hearing with live testimony on the Transaction regarding the Sale of Certain Real Property.
    Debtor will seek Court's Approval of the Winning Bids (Related Docs #[1651],[1736]); is scheduled for August 15,
    2019 at 1:00 PM Central Time in the Roman L. Hruska Courthouse, 111 South 18th Plaza, Bankruptcy Courtroom
    #8, 2nd Floor, Omaha, NE. Any and all objections, if any, to the Transaction (a "Transaction Objection") must be
    filed by August 12, 2019 at 4:00 PM Central Time.

      Briefs, if applicable, exhibits and joint exhibit list (example of exhibit list attached) shall be electronically filed
    by August 13, 2019. Electronically filed exhibits shall follow the procedures outlined in Appendix "J" of the Local
    Rules.

          Any and all objections to the use of witnesses, deposition testimony, discovery response, or exhibits
          identified on the joint exhibit list, including any objection pursuant to F.R. Civ. P. 32(a) that a
          deponent is available to testify at trial, shall be made in writing by August 14, 2019. Failure
          to object (except under Fed. R. Evid. 402 and 403) shall be deemed a waiver of objections unless
          excused by the court for good cause.


    Parties intending to LISTEN ONLY must dial into the AT&T TeleConference at the toll free number
1-888-684-8852, access code 5799715, security code 0804. Any party listening in by phone will not be allowed to
question or cross examine a witness or participate in the trial by any manner.

        If a need for the use of equipment for the hearing impaired exists, please notify the courtroom department prior to
the scheduled hearing.


    Dated: 7/29/19

                                                                  Diane Zech
                                                                  Clerk, U.S. Bankruptcy Court


    Copies mailed or electronically sent by the court to movant.
      Case 19-80064-TLS           Doc 1747 Filed 07/29/19 Entered 07/29/19 08:43:16            Desc
                                       Main Document Page 2 of 2
                                       UNITED STATES BANKRUPTCY COURT
                                                District of Nebraska



In
Re:
       Specialty Retail Shops Holding Corp.           Bankruptcy Proceeding No. 19−80064−TLS
                                                      Chapter 11
       Debtor(s)
                                                      Deputy:
                                                      Reporter:
                                                      Judge: Thomas L. Saladino
                                                      Trial Date: 5/28/19



                                                EXHIBIT LIST


Counsel for
Counsel for
Counsel for


Filing #      Description of Exhibit                                               Offered      Admitted
